Notice of Allowance

Response to Arguments

Applicant’s arguments filed on March 28, 2022, with respect to claim(s) 1, 18 and 23 have been fully considered [see applicant’s arguments pg. 9 last two paragraphs, pg. 10 L. 1-6].

Terminal Disclaimer

The terminal disclaimers filed on May 25, 2022 have been accepted.

Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Nikhil Patel on May 25, 2022.

The application has been amended as follows: 
1. (Currently Amended) A method, comprising: 
receiving for each of a plurality of resource consumption nodes a time series data including for each of a series of observation times a corresponding resource consumption data associated with that observation time; 
transforming at least a portion of the time series data into a frequency domain for each of at least a subset of the plurality of resource consumption nodes; 
determining whether to initiate an automated responsive action in response to identifying anomalous resource consumption data associated with a particular resource consumption node, wherein identifying the anomalous consumption data includes using at least in part the resource consumption data associated with the portion of the time series data as transformed into the frequency domain to detect that resource consumption data associated with [[a]] the particular resource consumption node is anomalous;
determining a type of anomaly associated with the anomalous resource consumption data corresponding to the particular resource consumption node, wherein the type of anomaly is determined based at least in part on the resource consumption data associated with the particular resource consumption node, wherein the anomalous resource consumption data includes a cluster of time series data distinguished from a set of non-anomalous time-series data; and 
selecting at least one responsive action from a set of a plurality of responsive actions to be performed based at least in part on one or more anomalies and the type of anomaly, the selecting the at least one responsive action comprising selecting a type of investigation to be initiated based at least in part on the type of anomaly.
4. (Currently Amended) The method of claim 1, further comprising: 

using a feature set based at least in part on the resource consumption data associated with the portion of the time series data as transformed into the frequency domain to detect the anomalous resource consumption data associated with the particular resource consumption node.

7. (Currently Amended) The method of claim 4, wherein the feature set includes one or more features not derived directly from the resource consumption data associated with the portion of the time series data as transformed into the frequency domain.

9. (Currently Amended) The method of claim 4, wherein: the using the feature set based at least in part on the resource consumption data associated with the portion of the time series data as transformed into the frequency domain to detect that the resource consumption data associated with the particular resource consumption node is anomalous includes performing a cluster analysis, including identifying one or more clusters of the resource consumption nodes, and 
the identification of the anomalous resource consumption data associated with the particular resource consumption node includes determining that the particular resource consumption node falls outside a prescribed threshold distance from a cluster centroid of a corresponding one of said one or more clusters of the resource consumption nodes.

11. (Currently Amended) The method of claim 1, wherein the plurality of resource consumption nodes from which the time series data is received include electric utility users, and for each resource consumption node of the plurality of resource consumption nodes, its corresponding time series data is received from a corresponding associated smart meter.

14. (Currently Amended) The method of claim 1, further comprising: 
receiving contextual data from one or more contextual sources, wherein the detection that the resource consumption data associated with the particular resource consumption node is anomalous is based at least in part on the contextual data.

16. (Currently Amended) The method of claim 1, wherein the type of anomaly is determined based at least in part on one or more characteristics or dimensions of the resource consumption data associated with the portion of the time series data as transformed into a frequency domain and a cluster analysis relating to consumption data from the plurality of the resource consumption nodes.

18. (Currently Amended) A system, comprising:
a communication interface; and 
one or more processors coupled to the communication interface and configured to:
receive via the communication interface for each of a plurality of resource consumption nodes a time series data including for each of a series of observation times a corresponding resource consumption data associated with that observation time; 
transform at least a portion of the time series data into a frequency domain for each of at least a subset of the plurality of resource consumption nodes; 
determine whether to initiate an automated responsive action in response to identifying anomalous resource consumption data associated with a particular resource consumption node, wherein identifying the anomalous consumption data includes using at least in part the resource consumption data associated with the portion of the time series data as transformed into the frequency domain to detect that resource consumption data associated with [[a]] the particular resource consumption node is anomalous;
determine a type of anomaly associated with the anomalous resource consumption data corresponding to the particular resource consumption node, wherein the type of anomaly is determined based at least in part on the resource consumption data associated with the particular resource consumption node, wherein the anomalous resource consumption data includes a cluster of time series data distinguished from a set of non-anomalous time-series data; and 
selecting at least one responsive action from a set of a plurality of responsive actions to be performed based at least in part on one or more anomalies and the type of anomaly, the selecting the at least one responsive action comprising selecting a type of investigation to be initiated based at least in part on the type of anomaly.

21. (Currently Amended) The system of claim 18, wherein the one or more processors are further configured to receive contextual data from one or more contextual sources, and the detection that the resource consumption data associated with the particular resource consumption node is anomalous is based at least in part on the contextual data.

23. (Currently Amended) A computer program product embodied in a non-transitory computer-readable storage medium and comprising computer instructions for:
receiving for each of a plurality of resource consumption nodes a time series data including for each of a series of observation times a corresponding resource consumption data associated with that observation time; 
transforming at least a portion of the time series data into a frequency domain for each of at least a subset of the plurality of resource consumption nodes; 
determining whether to initiate an automated responsive action in response to identifying anomalous resource consumption data associated with a particular resource consumption node, wherein identifying the anomalous consumption data includes using at least in part the resource consumption data associated with the portion of the time series data as transformed into the frequency domain to detect that resource consumption data associated with [[a]] the particular resource consumption node is anomalous;
determining a type of anomaly associated with the anomalous resource consumption data corresponding to the particular resource consumption node, wherein the type of anomaly is determined based at least in part on the resource consumption data associated with the particular resource consumption node, wherein the anomalous resource consumption data includes a cluster of time series data distinguished from a set of non-anomalous time-series data; and 
selecting at least one responsive action from a set of a plurality of responsive actions to be performed based at least in part on one or more anomalies and the type of anomaly, the selecting the at least one responsive action comprising selecting a type of investigation to be initiated based at least in part on the type of anomaly.

26. (Currently Amended) The computer program product of claim 23, further comprising instructions for receiving contextual data from one or more contextual sources, wherein the detection that the resource consumption data associated with the particular resource consumption node is anomalous is based at least in part on the contextual data.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:

The Prior art found for this application does not teach all the elements taught by the applicant.
In regards to claims 1, 18 and 23, Dhurandhar (US-2014/0358839) teaches a system and a method for receiving time series data from a plurality of resource consumption nodes and detecting anomalous resource consumption data of a particular resource consumption node [see Dhurandhar par. 0011 L. 3-12 and L. 18-22, par. 0035 L. 1-4, par. 0040-0042].
Edwards (US-2016/0041565) teaches a method and a system for initiating an action when anomalous resource consumption is detected [par. 0064-0065].
However, the prior art does not teach by either anticipation or combination the following limitation: transforming at least a portion of the time series data into a frequency domain for each of at least a subset of the plurality of resource consumption nodes; determining whether to initiate an automated responsive action in response to identifying anomalous resource consumption data associated with a particular resource consumption node, wherein identifying the anomalous consumption data includes using at least in part the resource consumption data associated with the portion of the time series data as transformed into the frequency domain to detect that resource consumption data associated with the particular resource consumption node is anomalous; and determining a type of anomaly associated with the anomalous resource consumption data corresponding to the particular resource consumption node, wherein the type of anomaly is determined based at least in part on the resource consumption data associated with the particular resource consumption node, wherein the anomalous resource consumption data includes a cluster of time series data distinguished from a set of non-anomalous time-series data.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN D BALSECA whose telephone number is (571)270-5966.  The examiner can normally be reached on 6AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system. Status information for published applications may be obtained from either PAIR or Public PAIR. Status information for unpublished applications is available through Private Pair only. For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on how to access to Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN US OR CANADA) or (571)272-1000. 

/FRANKLIN D BALSECA/Examiner, Art Unit 2685